223 Ga. 519 (1967)
156 S.E.2d 352
CULVER
v.
SISK.
24182.
Supreme Court of Georgia.
Submitted July 10, 1967.
Decided July 14, 1967.
Clifford E. Thompson, for appellant.
Henderson, Kaley & Thurmond, J. Douglas Henderson, for appellee.
FRANKUM, Justice.
This case is here on appeal from a judgment of nonsuit. The notice of appeal was filed in the office of the clerk of the trial court on May 17, 1966. The transcript of the evidence was filed on September 30, 1966. No order extending the time for the filing of the transcript was taken.
Since no application was made to the trial judge for an extension of time for the filing of the transcript of the evidence and no extension was granted, the appellee's motion to dismiss the appeal because the transcript was not filed within 30 days after the notice of appeal was filed must be granted. Code Ann. §§ 6-804, 6-806 (Ga. L. 1965, pp. 18, 21, 26); Joiner v. State, 223 Ga. 367 (155 SE2d 8); Threatt v. McElreath, 223 Ga. 153 (154 SE2d 20); Fleming v. Sanders, 223 Ga. 172 (154 SE2d 14); Davis v. Davis, 222 Ga. 579 (151 SE2d 123); Wilcox v. Wilcox, 223 Ga. 396 (156 SE2d 84).
Appeal dismissed. All the Justices concur.